DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 10, 2022 has been entered. Claims 16-37 remain pending in the application. No amendment was made.

Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS from page 6 line 14 from bottom to page 8 line 11) about combination motivation of Ito and Cho in rejection of claim 16, Examiner disagree because: 1) the previous Office Action does not use combination of Ito and Cho. Instead, the previous Office Action use modification of Ito to incorporate the teaching of Cho. For further clarification, Examiner changed wording in this Office Action to avoid confusion. 2) The concave/convex curve feature can be placed for illumination area where needed, which meet the purpose of Ito. 3) the motivation of the modification is using less LED, which has been addressed in the previous Office Action.

Regarding Applicant’s argument (REMARKS from page 8 line 12 to page 10 line 3) about using prior art Lan in rejection of claim 16, Examiner disagree because: 1) prior art Lan is used for overcoming curved region or planar in the invention. Lan discloses flexible LED lamp strip, which is in the same field of endeavor as the invention because the invention uses LED band.  2) LED installed on curved region or planar can be achieved by using discloses flexible LED lamp strip. 3) LED on planar is in Cho (see Cho col.2 lines 37-39). For further clarification, Examiner added Cho to address “planar”.  4) The figure in page 9 is not used in any previous Office Action.

Examiner maintains previous rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21, 23, 26-27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (Japanese Patent No. 2016219258) in view of Cho et al. (U.S. Patent No. 9809149, hereafter Cho) and Lan (Chinese Patent No. 207184920, hereafter Lan).
Regarding claim 16, Ito discloses that a mobile part ([0011] line 3, mobile body), comprising: 
at least one module including a controllable illumination device arranged and/or positioned in elongated form along a curve {Fig.1 item 11; [0011] line 4, lighting device; [0018] line 2, controlled; [0028] lines 2(dispose), 4-5 (arranged along, shape)}.
However, Ito does not disclose and concave and convex curved region with illumination device, as well as illumination device on a planar. In the same field of endeavor, Cho disclose that
illumination device arranged and/or positioned in elongated form along a planar {col.2 lines 37-39 (light source array, disposed on, planes)}
having two concave regions that are set apart from each other and a convex region arranged between the two concave regions, the illumination device including light sources arranged along the concave regions and the convex region (Fig.26, convex region with two concave regions, set apart, items 330 along concave/convex region; col.7 line 7, light source 330). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify doughnut surface shape in Ito to incorporate the teachings of Cho with concave and convex region so as to keep Ito’s curve feature and make concave and convex shape on the curve. Doing so would provide optimum luminous flux using a small number of light sources so as to reduce the total size of the illuminating device, as recognized by Cho (col.1 lines 54-57).
However, Ito and Cho do not disclose making a flexible shaped LED lamp strip. In the same field of endeavor, Lan discloses that 
concave curved region
convex curved region
{page 2 lines 32-33 (flexible circuit board, flexible LED lamp strip), 49 (convex side, concave arc side, lamp strip)}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Lan to make a curved LED lamp strip as needed. Doing so would achieve freedom for users and a certain degree of bending without rough edges and burrs so as to avoid damage during installation, as recognized by Lan (page 1 lines 21-25).

Regarding claim 17, which depends on claim 16, Ito discloses that in the mobile part,
the mobile part is movable on a driving surface ([0025] lines 3-5).

Regarding claim 18, which depends on claim 16, Ito discloses that in the mobile part,
the illumination device includes an LED ([0028] line 1).

Regarding claim 19, which depends on claim 16, Ito discloses that in the mobile part,
the light sources include LEDs arranged along the curve and/or at even intervals from one another ([0028] lines 4-5, evenly, doughnut shape).

Regarding claim 21, which depends on claim 16, Ito discloses that in the mobile part,
the module is connected and/or screw-connected to a frame of the mobile part (Fig.1 item 10, housing, lighting device in the housing; [0046] lines 5-6, housing, mounted; A person of ordinary skill has good reason within his or her technical grasp to mount housing on a movable body using screw to fix it.  It is likely the claimed method not of innovation but of ordinary skill.), the module is electrically suppliable from an energy accumulator of the mobile part via a plug connection ([0057] lines 2-3, battery, power; A person of ordinary skill has good reason within his or her technical grasp to use plug connections between power supply and device elements because that makes maintenance easily implemented. It is likely the claimed method not of innovation but of ordinary skill.), 
However, Ito does not disclose a convex / concave region on the surface of the module. In the same field of endeavor, Cho discloses that 
a surface of the module includes a convex region arranged between two concave regions and/or depressions that are set apart from each other (Fig.26, convex region with two concave regions, set apart, depressions is the same as concave regions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and incorporate the combination of Ito and Lan with the teachings of Cho to install LED on a curved surface with a convex region between two concave regions. Doing so would provide optimum luminous flux using a small number of light sources so as to reduce the total size of the illuminating device, as recognized by Cho (col.1 lines 54-57).

Regarding claim 23, which depends on claims 16 and 21, Ito does not disclose a convex / concave region on the surface of the module. In the same field of endeavor, Cho discloses that in the mobile part,
a first region of (a) the illumination device and/or (b) a curve along which the illumination device is arranged is arranged in the convex region, a second region of (a) the illumination device and/or (b) the curve is arranged in one of the concave regions, and a third region of (a) the illumination device and/or (b) the curve is in one of the concave regions (Fig.26, convex region in middle, two concave regions are on both side of the convex region.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and incorporate the combination of Ito and Lan with the teachings of Cho to install LED on a curved surface with a convex region between two concave regions. Doing so would provide optimum luminous flux using a small number of light sources so as to reduce the total size of the illuminating device, as recognized by Cho (col.1 lines 54-57).

Regarding claim 26, which depends on claim 16, Ito discloses that in the mobile part,
the module includes at least one radar sensor ([0062] lines 4-5).

Regarding claim 27, which depends on claims 16 and 26, Ito discloses that in the mobile part,
the radar sensor is adapted to monitor a space region and/or determine a distance of objects from the radar sensor ([0071] lines 2-3).

Regarding claim 29, which depends on claims 16 and 21, Ito does not disclose concave regions on the surface of the module. In the same field of endeavor, Cho discloses that in the mobile part,
the concave regions are arranged as depressions on the surface of the module and/or the depression relate to a plane that is aligned in parallel with a driving surface (Fig.26, concave regions is the same as depressions, substrate 100; A person of ordinary skill has good reason within his or her technical grasp to mount the lighting device on a plane surface, which can be parallel with a driving surface, depending on the illumination coverage. It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and incorporate the combination of Ito and Lan with the teachings of Cho to install LED on a curved surface. Doing so would provide optimum luminous flux in the directions as needed using a small number of light sources so as to reduce the total size of the illuminating device, as recognized by Cho (col.1 lines 54-57).

Regarding claim 30, which depends on claim 16, Ito discloses that the mobile part,
a housing of the module (Fig.1 item 10, housing; [0027] line 3, housing)
However, Ito does not disclose slots. In the same field of endeavor, Cho discloses that 
a housing of the module includes uninterrupted slots aligned in parallel with a driving surface (Fig. 20A, row 330, 350, slots for more LEDs, uninterrupted, parallel; col.10 lines 22-24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and incorporate the combination of Ito and Lan with the teachings of Cho to install more LEDs. Doing so would provide light source arrays for individually control, as recognized by Cho (col.6 lines 63-65).

Regarding claim 31, which depends on claims 16 and 30, Ito discloses that in the mobile part,
a further illumination device is arranged in an interior space region of the module surrounded by a housing ([0048] lines 3-4, housing, light emitting device in the housing) and is adapted to generate light that illuminates the driving surface via the slots (It is well known that light transmits through slots if there are in its transmission path.).


Claims 20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cho, and Lan as applied to claim 16 above, and further in view of Suessemilch et al. (U.S. Patent No. 9508235, hereafter Suessemilch).
	Regarding claim 20, which depends on claim 16, Ito discloses that in the mobile part,
the module is arranged on and/or screw-connected to the mobile part (Fig.1 item 10, housing, lighting device in the housing; [0046] lines 5-6, housing, mounted; A person of ordinary skill has good reason within his or her technical grasp to mount housing on a movable body using screw to fix it.  It is likely the claimed method not of innovation but of ordinary skill.), the mobile part being movable on a driving surface ([0025] lines 3-5, move on road), 
However, Ito, Cho, and Lan do not disclose a projection of the mobile part. In the same field of endeavor, Suessemilch discloses that
a projection of the mobile part perpendicular to the driving surface having the module at an outer frame and/or in a corner region of the projection (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount the module at any locations associated to other devices on the mobile part as needed.  It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, and Lan with the teachings of Suessemilch to install a projector on the mobile part. Doing so would project the planned movement path of the mobile part so as to improve the operation of self-directing mobile part, as recognized by Suessemilch (col.1 lines 45-47, 54-56).

Regarding claim 24, which depends on claim 16, Ito, Cho, and Lan do not disclose a projection of the mobile part. In the same field of endeavor, Suessemilch discloses that in the mobile part,
the module is arranged in an outer corner region of a frame of the mobile part and/or the module is arranged as a rounded outer corner region of a projection of the mobile part that includes the module perpendicular to a driving surface (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount the module at any locations associated to other devices on the mobile part as needed.  It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, and Lan with the teachings of Suessemilch to install a projector on the mobile part. Doing so would project the planned movement path of the mobile part so as to improve the operation of self-directing mobile part, as recognized by Suessemilch (col.1 lines 45-47, 54-56).

Regarding claim 25, which depends on claim 16, Ito, Cho, and Lan do not disclose a projection of the mobile part. In the same field of endeavor, Suessemilch discloses that in the mobile part,
additional modules having a similar and/or identical configuration as the module are provided on the mobile part (It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the module, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the module for the purpose of collecting more data coverage.), 
the additional modules being arranged on an outer corner region of a frame of the mobile part and/or arranged as a respective rounded outer corner region of a projection of the mobile part including the module perpendicular to a driving surface (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount multiple modules as needed at any locations associated to other devices on the mobile part. It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, and Lan with the teachings of Suessemilch to install a projector on the mobile part. Doing so would project the planned movement path of the mobile part so as to improve the operation of self-directing mobile part, as recognized by Suessemilch (col.1 lines 45-47, 54-56).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cho, and Lan as applied to claim 16 above, and further in view of Degen et al (German Patent No. 102011110196, hereafter Degen).
Regarding claim 22, which depends on claim 16, Ito discloses that in the mobile part,
the illumination device is provided on the module and/or on a surface of the module (Fig.1 A-B, item 11 is LED, within housing 10 but at surface; A person of ordinary skill has good reason within his or her technical grasp to install LED on a surface of lighting device because the function of the lighting device is for illumination. It is likely the claimed method not of innovation but of ordinary skill.), the illumination device is 4arranged elongated form along a curve ([0028] lines 4-5, doughnut shape)
However, Ito does not disclose the LED arranged along a planar curve on the surface of the module. In the same field of endeavor, Cho discloses that 
 the illumination device is 4arranged elongated form along a planar curve, and/or a line aligned in parallel with and/or set apart from, a driving surface and/or a plane (Fig.26, planar curve; Fig.20A, rows, parallel to horizontal surface/plane, set apart). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and incorporate the combination of Ito and Lan with the teachings of Cho to install LED on a curved surface with a convex region between two concave regions. Doing so would provide optimum luminous flux using a small number of light sources so as to reduce the total size of the illuminating device, as recognized by Cho (col.1 lines 54-57).
However, Ito, Cho, and Lan do not disclose the type of wheel used in the mobile part. In the same field of endeavor, Degen discloses that
a driving surface and/or a plane that encompasses rotational axes of wheels of the mobile part (Fig.6 item 1, encompasses rotational axes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wheels in the combination of Ito, Cho, and Lan with the wheels in Degen. Doing so would get the same flexibility as the invention.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cho, Lan, and Suessemilch, as applied to claims 16 and 25 above, and further in view of Zhu (U.S. Patent No. 9097800, hereafter Zhu).
Regarding claim 28, which depends on claims 16 and 25, Ito, Cho, Lan, and Suessemilch do not disclose radar sensor arranged around the mobile part.  In the same field of endeavor, Zhu discloses that in the mobile part, 
the additional modules are arranged to provide all-around monitoring and/or radar sensors of the additional modules are adapted to monitor an entire angle at circumference region in relation to a center point situated in the mobile part in a plane extending in parallel with a driving surface (col.12 lines 8-16; A person of ordinary skill has good reason within his or her technical grasp to install enough radar sensors at any locations around a mobile part as needed to obtain a whole coverage around the mobile part. It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, Lan, and Suessemilch with the teachings of Zhu to install modules at different locations as needed. Doing so would provide information surrounding the mobile part, as recognized by Zhu (col.7 lines 14-16, sensors, surrounding).



Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cho, and Lan as applied to claim 16 above, and further in view of Singh et al. (G. Singh, E. R. Collins, S. K. Rönnberg, E. O. A. Larsson and M. H. J. Bollen, "Impact of high frequency conducted voltage disturbances on LED driver circuits," 2017 IEEE Power & Energy Society General Meeting, 2017, pp. 1-5, doi: 10.1109/PESGM.2017.8274378, hereafter Singh) and Kentley et al. (U.S. Patent No. 9701239, hereafter Kentley), as supported by “Blinking Flashing and Temporal Response.pdf”
Regarding claim 32, Ito, Cho, and Lan do not disclose the frequency in the operation of the mobile part. In the same field of endeavor, Singh discloses that a method for operating a mobile part comprising:
actuating the illumination device at a clock pulse frequency that is greater than 500 Hertz (page 2 lines 7-9 below “III-A Test signals”, high pass filter, cut off, 500Hz, LED);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, and Lan with the teachings of Singh to operate LED in frequency larger than 500Hz. Doing so would avoid lamp flicker, as recognized by Singh (page 4 lines 9-10 below Fig.8).
However, Ito, Cho, Lan, and Singh do not disclose color display of the emitted light. In the same field of endeavor, Kentley discloses that 
controlling a hue, a color and/or a flashing frequency of light emitted by the illumination device (col.28 lines 36-41, determine, color, light; col.29 line 4 RGB LED; It is well known that Hue is calculated from R, G, B, which means controlling color is the same as controlling Hue.) as a function of a detected distance of an object from the mobile part (col.42 lines 55-57, flash pattern, vary; col.43 lines 6-17, pattern selected according to distance); 
wherein the clock pulse frequency is increased with a decreasing flashing frequency (It is well known that human eyes are sensitive to flash rate in frequency of range 4-8 Hz. Very fast blinking is less attention.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, Lan, and Singh with the teachings of Kentley to operate RGB LED color as a function of the distance data from radar sensor. Doing so would provide visual alerts based on exterior data, as recognized by Kentley (col.28 lines 26-28).

Regarding claim 33, which depends on claims 16 and 32, in the method,
the flashing frequency is less than 10 Hertz {It is well known that human eyes are sensitive to frequencies of 4-8 Hz (see support file “Blinking Flashing and Temporal Response.pdf”, page 2 lines 9-10 from bottom, from https://colorusage.arc.nasa.gov/flashing.php). Given that human eyes are sensitive to flashing lights at less than 10 Hz, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the change rate of 4-8 Hz will make human feel flashing and draw human attention}.

Regarding claim 34, which depends on claims 16 and 32, in the method,
the clock pulse frequency is increased proportionally with the decreasing flashing frequency {it is well known that human eyes are sensitive to frequencies of 4-8 Hz. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that very slow and very fast blinking are less attention to human eyes, that is, decreasing flashing frequency.}.

Regarding claim 35, which depends on claims 16 and 32, Ito, Cho, Lan, and Singh do not disclose color display of the emitted light. In the same field of endeavor, Kentley discloses that in the method, 
the hue is controlled from red via orange and then via yellow to green (RGB color codes for red, orange, yellow, and green are FF0000, FF8000, FFFF00, and 00FF00 ) with decreasing distance decreases from a first value to a second value (A person of ordinary skill in the art would have had good reason to cooperate color codes with measured data in the design of controlled lighting device. See claim 32 for controlled lighting pattern based on measured distance. ), and/or 
the illumination device has a plurality of LEDs, a number of the LEDs being controlled as a function of the sensed distance of the object [col.28 line 30, active, selected light emitter; col.23 line 37, radar sensor; col.39 lines 26-29(object representative, location, distance), 36-44 (upon detecting object, location, emit light alert); col.40 lines 29-33, closer, more light activated as needed].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, Lan, and Singh with the teachings of Kentley to selectively operate RGB LEDs based on measured data. Doing so would provide visual alerts based on exterior data, as recognized by Kentley (col.28 lines 26-28).



Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cho, and Lan as applied to claims 16 above, and further in view of Grosse (U.S. Patent No. 9764900, hereafter Grosse).
Regarding claim 36, Ito, Cho, and Lan do not disclose a planar driving surface. In the same field of endeavor, Grosse discloses that a system, comprising: 
6a planar driving surface and a mobile part as recited in claim 16 [abstract lines 1(system), 6-7(conveyor vehicle, guide tracks)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, and Lan with the teachings of Grosse to use the mobile part in a system (e.g. a rack storage system). Doing so would provide signaling to prevent collision in an automatic system (e.g. an automatic rack storage system), as recognized by Grosse (col.24 lines 48-50).



Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cho, Lan, and Suessemilch.
Regarding claim 37, Ito discloses that a mobile part movable on a driving surface ([0011] line 3 mobile body; [0025] lines 3-5), comprising: 
at least one module including a controllable illumination device arranged as an LED band ([0011] line 4 lighting device; [0018] line 2, controlled; [0028] lines 4-5, LED, arranged along, shape), 
the illumination device arranged and/or positioned in elongated form along a curve (Fig.1 item 11), 
the module being screw- connected to a frame of the mobile part (Fig.1 item 10, housing, lighting device in the housing; [0046] lines 5-6, housing, mounted; A person of ordinary skill has good reason within his or her technical grasp to mount a housing on a movable body using screw to fix it.  It is likely the claimed method not of innovation but of ordinary skill.), the module being electrically suppliable from an energy accumulator of the mobile part via a plug connection ([0057] lines 2-3, battery, power; A person of ordinary skill has good reason within his or her technical grasp to use plug connections between power supply and device elements because that makes maintenance easily implemented. It is likely the claimed method not of innovation but of ordinary skill.); and 
further modules provided on the mobile part and having a similar and/or identical configuration as the module (It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the module, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the module for the purpose of collecting more data coverage.), 
wherein in each module includes at least one radar sensor adapted for all- around monitoring ([0062] lines 4-5; [0035] lines 2, radiate around), 
a housing of the module (Fig.1 item 10, housing; [0027] line 3, housing)
a further illumination device is arranged in an interior space region of the module surrounded by the housing of the module ([0048] lines 3-4, housing, light emitting device in the housing), so that light generated by the further illumination device illuminates the driving surface via the slots (It is well known that light transmits through slots if there are in its transmission path.).
However, Ito does not disclose concave and convex curved region with illumination device and the arrangement of multiple LEDs, slots for additional LED illumination, as well as illumination device on planar. In the same field of endeavor, Cho disclose that
illumination device arranged and/or positioned in elongated form along a planar {col.2 lines 37-39 (light source array, disposed on, planes)}
having two concavely curved regions that are set apart from each other and a convexly curved region arranged between the two concavely curved regions (Fig.26, convex region with two concave regions, set apart), the illumination device including LEDs arranged along the concavely curved regions and along the convexly curved region at regular intervals from one another (Fig. 26, items 330 along concave/convex region; col.7 line 7, light source 330; Fig.20A, row, light, item330, even intervals), 
a housing of the module includes uninterrupted slots aligned in parallel with the driving surface (Fig. 20A, row 330 and 350 for more LEDs, uninterrupted, parallel; col.10 lines 22-24) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify doughnut surface shape in Ito to incorporate the teachings of Cho with concave and convex region so as to keep Ito’s curve feature and make concave and convex shape on the curve and install multiple LEDs. Doing so would provide optimum luminous flux using a small number of light sources so as to reduce the total size of the illuminating device and provide light source arrays for individually control, as recognized by Cho (col.1 lines 54-57; col.6 lines 63-65).
However, Ito and Cho do not disclose making a flexible shaped LED lamp strip. In the same field of endeavor, Lan discloses that 
concave curved region
convex curved region
{page 2 lines 32-33 (flexible circuit board, flexible LED lamp strip), 49 (convex side, concave arc side, lamp strip)}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Lan to make a curved LED lamp strip as needed. Doing so would achieve freedom for users and a certain degree of bending without rough edges and burrs so as to avoid damage during installation, as recognized by Lan (page 1 lines 21-25).
However, Ito, Cho, and Lan do not disclose a projection of the mobile part. In the same field of endeavor, Suessemilch discloses that
the module being positioned on the mobile part such that a projection of the mobile part perpendicular onto the driving surface has the module at an outer frame and/or on a corner region of the projection (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount the module at any locations associated to other devices on the mobile part as needed.  It is likely the claimed method not of innovation but of ordinary skill.), 
the additional module being arranged in an outer corner region of the frame of the mobile part and/or being arranged as a respective rounded outer corner region of the projection of the mobile part including the module perpendicular onto the driving surface (col.1 line 45, projection unit; Fig.3 perpendicular to the driving surface; A person of ordinary skill has good reason within his or her technical grasp to mount multiple modules as needed at any locations associated to other devices on the mobile part. It is likely the claimed method not of innovation but of ordinary skill.); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ito, Cho, and Lan with the teachings of Suessemilch to install a projector on the mobile part. Doing so would project the planned movement path of the mobile part so as to improve the operation of self-directing mobile part, as recognized by Suessemilch (col.1 lines 45-47, 54-56).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648